Exhibit 10.1 AMOS KOHN EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT ( “Agreement” ) is dated as of November 30, 2016 and is entered into by and between Digital Power Corporation , a California corporation ( “Company” ), and Amos Kohn ( “Executive” ) and shall be deemed effective as of September 22, 2016 (the “Effective Date” ). RECITALS A.Executive is currently employed by the Company as its President and Chief Executive Officer. B.Executive and the Company previously entered into an Employment Agreement which expired on December 31, 2010. C.The Company and Executive desire to formally state the terms and conditions of Executive’s employment by the Company and to provide Executive with certain incentives and benefits upon the execution hereof and upon termination of such employment. D.The Company desires to continue to employ Executive in the executive capacity hereinafter stated, and the Executive desires to continue in the employ of the Company in such capacity for the period and with the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the promises and the covenants set forth in this Agreement and for other valuable consideration, the parties hereby agree as follows: 1.
